IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
POPSOCKETS LLC,
Case No. 19-cv-01354
Plaintiff,
Judge Matthew F. Kennelly
V.

Magistrate Judge Maria Valdez
CAR-ELEC2010, et al.,

Defendants.

 

 

SATISFACTION OF JUDGMENT
WHEREAS, a judgment was entered in the above action on April 26, 2019 [46], in favor
of Plaintiff PopSockets LLC (“PopSockets” or “Plaintiff’), and against the Defendants Identified
in Schedule A in the amount of two hundred thousand dollars ($200,000) per Defaulting
Defendant, and Plaintiff acknowledges payment of an agreed upon damages amount, costs, and
interest and desires to release this judgment and hereby fully and completely satisfy the same as
to the following Defendants:

Defendant Name Line No.
er 21

staoo 22
sttoo 23
teedoo 24

 

THEREFORE, full and complete satisfaction of said judgment as to the above-referenced
Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Dated this 30th day of May 2019. Respectfully submitted,

all
ena i

_Aattiy ( C. Ziegler
Justin R. Gaudio
Allyson M. Martin
Jake M. Christensen
Greer, Burns & Crain, Ltd.
300 South Wacker Drive, Suite 2500
Chicago, Illinois 60606
312.360.0080 / 312.360.9315 (facsimile)
aziegler@gbc.law
jgaudio@gbec.law
amartin@gbc.law
jchristensen@gbc.law

Counsel for Plaintiff PopSockets LLC

' Subscribed and sworn to me by Jake M. Christensen, on this 30th day of May 2019.

Given under by hand and notarial seal.

(WiSlr. Se

Notary Public

State of Illinois

CAITLIN SCHLIE
County of Cook

Official Seal «inc
i tei
Notary Public ~ State of lilln
My Commission Expires Nov 20, 2021

      
     
